Citation Nr: 1134376	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for chronic prostatitis.

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1990.  

This appeal comes to the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee: an April 2007 rating decision denying, inter alia, service connection for chronic obstructive pulmonary disease (COPD) and emphysema; and a February 2008 rating decision denying, inter alia, service connection for chronic prostatitis, and allergic rhinitis/sinusitis.  

As support for his claim, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2009.  The hearing transcript has been associated with the claims file and has been reviewed.   

This case was previously before the Board in October 2009, at which time the Board denied a claim for service connection for a kidney disorder and remanded the issues currently on appeal for further evidentiary development.  The case has returned to the Board further appellate consideration.

The issue of service connection for chronic prostatitis is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  There is no competent medical evidence of a current diagnosis of a pulmonary disorder.

2.  There is medical evidence of a current diagnosis of sinusitis.

3.  There is probative evidence against a link between the Veteran's sinusitis and his military service.

4.  There is clear and unmistakable evidence that the Veteran entered active service in February 1970 with pre-existing hay fever (allergic rhinitis).

5.  There is clear and unmistakable evidence that the Veteran's pre-existing allergic rhinitis was not permanently aggravated beyond its natural progression by service.


CONCLUSIONS OF LAW

1.  A pulmonary disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

3.  The Veteran's allergic rhinitis (hay fever) clearly and unmistakably existed prior to his entry into military service, and the presumption of soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2010).

4.  Allergic rhinitis that pre-existed service was not aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2006, October 2007, and December 2007.  The letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Furthermore, the November 2006, October 2007, and December 2007 VCAA letters from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the November 2006, October 2007, and December 2007 VCAA notice letters prior to the April 2007 and February 2008 adverse determinations on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran and his representative have submitted numerous statements in support of his claims.  Additionally, he was provided VA examinations in connection with his claims.  He also was afforded an opportunity to provide testimony before a Veterans Law Judge in support of his claim.  There is no indication that any additional evidence remains outstanding; therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2009 remand.  Specifically, the RO was instructed to obtain private treatment records as identified and authorized by the Veteran with regard to the disabilities currently on appeal, and to provide the Veteran VA examinations to determine the nature and etiology of the current disabilities on appeal.  In this respect, private treatment records for the relevant time period have been associated with the claims file.  Further, the Veteran was provided VA examinations in January 2010 and February 2010.  The Board finds that the January 2010 and February VA examination reports substantially comply with the Board's October 2009 remand directives as the VA examiners responded to the questions posed in the remand in reference to the issues addressed at this time.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis - Direct Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the U.S. Court of Appeals for Veterans Claims (Court) emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Pulmonary Disorder

In this case, the Veteran asserts that he had pulmonary fibrosis while in service, and that it was actually an erroneous diagnosis for COPD/emphysema .  See videoconference hearing transcript dated in July 2009.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination dated in January 2010 found no evidence of any respiratory or pulmonary disorder.  Furthermore, post-service VA and private treatment records also fail to show a definitive diagnosis of a pulmonary disorder.  In this regard, while a review of private treatment records shows notations of a past medical history of a lung disorder, and diagnostic impressions and suggestions of COPD and emphysema, private chest X-rays dated in August 2005, August 2006, August 2007, December 2007, and October 2008 reveal no active disease in the lungs.  No clear and definitive diagnosis of a lung disorder has been provided.  

In this regard, although the Veteran is competent to state that he suffers from breathing difficulties and symptoms of a pulmonary disorder, there must be competent medical evidence where the determinative issue involves medical causation or a medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, absent evidence of a current disability, service connection cannot be granted for a pulmonary disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to state that he suffers from a pulmonary disorder, he is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




B.  Sinusitis

In this case, the Veteran asserts that his sinusitis had its onset during service.  See notice of disagreement dated in February 2008 and videoconference hearing transcript dated in July 2009.  

As previously noted, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in January 2011 provided a diagnosis of sinusitis.  Thus, there is sufficient evidence of a current disorder.  Consequently, the determinative issue is whether the Veteran's sinusitis is somehow attributable to his military service.  See Watson, supra.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 1308.  It is in this critical respect that the Veteran's claim fails.

A review of the Veteran's STRs reveals that he received treatment for sinusitis and related problems on several occasions throughout the 1970s and 1980s while in service.  In June 1973, he was seen for sneezing and nasal congestion.  The impression was allergic bronchitis and sinusitis.  He was again treated for severe sinus congestion in July 1974.  In November 1975, he was seen for coughing for 2.5 months. The assessment was multiple allergies, sinusitis, and deviated septum.  In June 1983, he complained of sinus congestion and was assessed with allergic rhinitis and sinusitis.  An undated patient profile notes that he was treated for sinusitis in August 1986.  However, a September 1986 sinus series revealed clear sinuses, with normal surrounding bones.  In March 1987, he complained of sinus problems with hay fever, and nasal congestion.  The assessment was allergic rhinitis and sinus congestion.  His separation examination in September 1989 noted normal sinuses, although the Veteran indicated on his Report of Medical History that he had had sinusitis since 1980.

Post-service, evidence of record reflects a VA examination dated in June 1990, approximately three months following the Veteran's discharge from service, that noted no complaints of sinusitis or sinus-related problems.  The initial documentation of sinusitis was in September 1997.  See private treatment record dated in September 1997.   The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

With regard to continuity of symptomatology, despite the Veteran's assertions that he has experienced sinusitis since service, there is simply no evidence, medical or otherwise, to support such assertions.  Initially, as previously noted, during a VA examination dated in June 1990, three months following discharge from service, the Veteran reported no complaints concerning his sinuses.  Furthermore, no treatment records concerning complaints of, or treatment for, sinusitis dated prior to 1997 have been submitted in support of the Veteran's assertions of continuity of symptomatology.  Thus, the Board finds no evidence of non-chronic sinusitis in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current sinusitis and his active military service, the findings of the January 2011 VA examiner provide strong evidence against the claim.  Specifically, the VA examiner opined that the Veteran's sinusitis is not caused by or a result of his military service.  The VA examiner indicated that the Veteran has recurrent acute sinusitis that is a result of his sinonasal anatomy and that nothing that happened during his time in service had an impact on this.  Since there is no contrary medical examination of record, the Board finds that the January 2011 VA examination report is entitled to great probative weight and provides negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptoms of sinusitis over time and received treatment for such symptoms, he is not competent to render an opinion as to the medical etiology of his current sinusitis, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

Analysis - Service Connection by Aggravation

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

A presumption of soundness, like the presumption that 38 U.S.C.A. § 1111 affords wartime Veterans, also applies to peacetime Veterans.  See 38 U.S.C.A. § 1132.  The lower standard of rebuttal of the presumption of soundness that 38 U.S.C.A. § 1132 affords peacetime Veterans is abrogated by 38 U.S.C.A. § 1137, which provides, in pertinent part, that "notwithstanding the provisions of section [] 1132 . . . , the provisions of section [] 1111 . . . shall be applicable in the case of any [V]eteran who serviced in the active . . . military . . . service after December 31, 1946."  38 U.S.C.A. § 1137.  The Veteran had such service.  

In July 2003, VA's General Counsel issued a precedent opinion holding that, in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  

This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry, but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

When no pre-existing condition is noted upon entry into service, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the veteran's claim is one of service connection by direct incurrence.  Wagner, 370 F.3d  1089 at 1096.  The presumption of soundness would apply, even when there was evidence of a pre-existing condition, if the VA fails to show by clear and unmistakable evidence that a pre-existing condition was not aggravated by service.  Id. at 1096.  This essentially has the effect of converting an aggravation claim into one for service-connected disability where the government could not show a lack of aggravation of a pre-existing condition by clear and unmistakable evidence.  In that regard, a service connection analysis by way of incurrence of an in-service injury or disease must follow if the government fails to rebut the presumption of soundness as discussed above.  Id.  This means that no deduction for the degree of disability at the time of entrance will be made if a rating is awarded.   

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.
 
"[A]n increase in disability must consist of worsening of the enduring disability . .   . ."  Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

VA regulations provide that diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  See 38 C.F.R. § 3.380.

In this case, while the Veteran does not deny that he entered service with hay fever and allergies, he contends that his hay fever progressed to allergic rhinitis during service.  See notice of disagreement dated in February 2008 and videoconference hearing transcript dated in July 2009.  

As previously mentioned, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examiner in January 2010 recently provided a diagnosis of allergic rhinitis (hay fever).  Thus, there is sufficient evidence that the veteran currently has allergic rhinitis.

In this case, although the Veteran's September 1969 service entrance examination does not note any pre-existing allergic rhinitis, there is nevertheless clear and unmistakable evidence that his allergic rhinitis pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Specifically, in his September 1969 service entrance examination Report of Medical History, he noted that he suffered from mild seasonal hay fever.  The Veteran also has acknowledged that he has had allergies, including hay fever, since his childhood, so admittedly for years before beginning his military service.  See videoconference hearing transcript dated in July 2009.  In this respect, hay fever is considered to be an acute seasonal form of allergic rhinitis.  See C&P Medical Electronic Performance Support System (EPSS), Diagnostic Code 6522 (allergic or vasomotor rhinitis), at http://epss.vba.va.gov/mepss/.  Consequently, the Board finds that evidence as a whole, including the Veteran's admission that he has had hay fever, or allergic rhinitis, since childhood and his September 1969 entrance examination report noting pre-existing mild seasonal hay fever, provide clear and unmistakable evidence that his allergic rhinitis pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Thus, the question becomes whether there also is the required clear and unmistakable evidence that the Veteran's military service did not aggravate this
pre-existing condition beyond its natural progression.  Concerning this, a VA examination report dated in June 1990, approximately three months following the Veteran's discharge from service, documents no complaints of allergic rhinitis.  Additionally, the claims folder is negative for any post-service treatment of allergic rhinitis until March 2006, when the Veteran was assessed with allergic rhinitis by a private physician.  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

More importantly, in a January 2010 VA examination report, the VA examiner opined that the Veteran's "allergic rhinitis (hay fever) is less likely as not caused by or a result of pre-existing hay fever."  Specifically, the VA examiner noted that the Veteran reported a worsening of his allergies while serving in Thailand during service and stated that his allergies were subjectively worse once he returned to the United States.  However, the VA examiner opined that, if the Veteran had an increase in his allergic response due to an antigen while in Thailand, it would have resolved after he returned to the United States.  Furthermore, if his disease process had changed, his symptoms would be more prevalent (year-round) and not continue to be mainly seasonal.  The VA examiner opined that it is unlikely that a permanent increase in the Veteran's allergies is due to his time in Thailand, although the VA examiner did not have pre- and post-Thailand allergy tests to compare.  However, based on examination and history, there was no evidence of a permanent increase in the Veteran's allergic rhinitis.  Additionally, the allergic rhinitis was not a result of the Veteran's military service.  

In essence, based on the absence of medical treatment until over 15 years after discharge from service and the January 2010 VA examination report, there is clear and unmistakable evidence that the Veteran's allergic rhinitis was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also Wagner, supra; VAOPGCPREC 3-2003.  

In sum, although there is clear and unmistakable evidence that allergic rhinitis pre-existed service, there is also clear and unmistakable evidence that this disorder was not aggravated by service.  Id. 

Accordingly, as the preponderance of the evidence is against the Veteran's claim for service connection for allergic rhinitis, on the basis of aggravation of a pre-existing condition during service, the "benefit of the doubt" rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a pulmonary disorder is denied.

Service connection for sinusitis is denied.

Service connection for allergic rhinitis is denied.


REMAND

Before addressing the merits of the issues regarding chronic prostatitis, the Board finds that additional evidentiary development of these issues is again required.

In this case, a remand is required to clarify a VA medical nexus opinion dated in February 2010 concerning the Veteran's chronic prostatitis.  In this regard, as previously mentioned, this issue, among others, were remanded by the Board in October 2009 for VA examinations to determine the nature and etiology of any chronic prostatitis.  

Specifically, the Board noted in October 2009 that the Veteran was hospitalized for three days for treatment of pyelonephritis while in service in October 1989.  Upon physical examination during admission, his prostate gland was found to be moderately enlarged, though not tender to palpation.  However, his separation examination in September 1989 noted no diagnosis of, or treatment for, prostatitis or any other prostate disorder.  Additionally, post-service treatment records of evidence reflect, and the Veteran testified, that he has been diagnosed with chronic prostatitis, and receives continuous treatment for it.  See, e.g., private treatment records dated in September 2005, December 2006, and October 2007; and videoconference hearing transcript dated in July 2009. 

In this vein, the Veteran was provided a VA examination of his prostate in February 2010.  The February 2010 VA examiner opined that the Veteran's recurrent prostatitis is less likely as not caused by or a result of the acute pyelonephritis for which he was treated during service.  However, the VA examiner then indicated that the Veteran's recurrent episodes of prostatitis are not the same as his pyelonephritis that he had during service, but are most likely related.  This opinion contradicts and muddles the VA examiner's original opinion that the prostatitis is not caused by or a result of the Veteran's military service, including his diagnosis of pyelonephritis.  

The February 2010 VA examiner also indicated that he was uncertain of the etiology of the Veteran's recurrent urinary tract infections.  In order to determine such etiology, a computed tomography (CT) scan and potentially urodynamic evaluation were required.  He also indicated that the underlying propensity for infection of the urinary tract caused both his in-service pyelonephritis and his more recent episodes of prostatitis.  

From these statements, it is unclear to the Board the exact etiology of the Veteran's prostatitis - whether it is caused by the in-service pyelonephritis or urinary tract infections during his military service.  However, the VA examiner failed to provide the diagnostic tests he mentioned to determine whether the Veteran's urinary tract infections are caused by or aggravated by his military service.  

Thus, the Board finds that a clarification of the February 2010 VA examination is necessary to provide the necessary diagnostic testing indicated in order to clarify whether the Veteran's prostatitis is related to his service, including his in-service diagnosis of pyelonephritis.

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous February 2010 VA examiner provide an addendum to his nexus  opinion, if that physician is still available.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

Specifically, the examiner should provide to the Veteran any necessary diagnostic testing in order to determine the etiology of the Veteran's recurrent urinary tract infections, including CT imaging and urodynamic evaluation.  

Next, the examiner should provide a clarification as to the February 2010 opinion concerning whether it is at least as likely as not the Veteran's prostatitis is due to his military service, including his in-service bout of pyelonephritis or any urinary tract infections during service.  The examiner should also provide an explanation of his opinion that the Veteran's current prostatitis is related to his in-service case of pyelonephritis, including whether the pyelonephritis caused or aggravated the Veteran's current prostatitis.  In providing this opinion, the examiner must provide a complete rationale, including a discussion of findings obtained from any diagnostic testing performed.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the February 2010 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed. 

2.  After completing the above development, the RO should readjudicate the Veteran's claim for service connection for chronic prostatitis, considering the VA examination addendum provided and any new evidence secured since the October 2010 supplemental statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


